UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


RONNIE DERRYL LEWIS                              §
                                                 §
versus                                           §    CIVIL ACTION NO. 4:16-CV-494
                                                 §    CRIMINAL ACTION NO. 4:12-CR-98(1)
UNITED STATES OF AMERICA                         §

                          MEMORANDUM OPINION AND ORDER

         A Report and Recommendation (#25) was issued on July 17, 2019, recommending

dismissal of this case for Movant’s failure to keep the Court apprised of his address. The deadline

to file objections from the issuance of a Report and Recommendation is fourteen days, or July 31,

2019, in this case. Movant filed a notice of change of address on August 5, 2019, and he

acknowledged receipt of the Report and Recommendation on August 6, 2019. Movant did not

file objections, however. Fourteen days later, on August 20, 2019, the Court issued its Order of

Dismissal (#28) and Final Judgment (#29). While it is solely Movant’s obligation to timely file

objections, the Court will reopen his case in the interest of justice.

         It is therefore ORDERED the Clerk of the Court REOPEN Movant’s case.


         Signed this date
         Nov 18, 2019
